DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 12/09/2021.  Claims 1-22 are pending.  The earliest effective filing date of the present application is 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 5, 11, 12, 13, 15, 17, 20, and 22) recites the limitation “an ADA recognized disability” in lines 7 and 11.  It is unclear to the examiner if these are the same disability or different disabilities being referred to by Applicant.  See where both lines recite “a disability recognized by the ADA.”  Are these the same or different 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,776,775 to Rule et al. (“Rule”) in view of U.S. Pat. Pub. No. 2021/0125169 to Berdugo et al. (“Burdugo”).

With regard to claims 1, 15, and 22, Rule discloses the claimed method/system/CRM for controlling a customer's mobile device to perform a self-checkout (SCO) process in a retail store, the method implemented at a network node and comprising: 
for claim 15: communications circuitry and processing circuitry (see e.g. Fig. 1 and associated text);
 	establishing a short-range communication link with a customer's mobile device responsive to detecting the customer's mobile device proximate an SCO station in the retail store (see e.g. col 1, ln. 55-60; col. 4, ln. 62-67; see col. 3, ln. 34-57, “In some embodiments, the user may be able to position a contactless card into a contactless communication field, such as, for example, an NFC field, generated by the ATM, thereby establishing communication between the ATM and contactless card.  The contactless card can transmit accommodation information stored in the memory of the contactless card to the ATM thereby prompting the ATM to adjust its settings in order to accommodate the user though an accommodation action.  In some exemplary embodiments, the ATM is designed to lower or reconfigure the necessary controls so that a user in a wheel chair can more easily operate the ATM.  In some embodiments, the ATM may adjust the font size, contrast, color settings, and/or screen brightness in order to accommodate a user with limited vision.  In some embodiments, the ATM may activate a microphone, activate speakers, activate voice commands, activate a screen reader, and/or increase the volume.  In some embodiments, the ATM may utilize a touch screen as an input/output device.  In some embodiments, the virtual buttons of the touch screen may be increased in size and/or require a prolonged touch in order to activate in order to accommodate users with tremors and/or limited mobility.  In some embodiments, the touch screen may ignore short duration or light contact touches.”);  
 	obtaining accessibility information about the customer (see e.g. col. 3, ln. 37-40, “The contactless card can transmit accommodation information stored in the memory of the contactless card to the ATM thereby prompting the ATM to adjust its settings in order to accommodate the user though an accommodation action.”); 
 	determining that the customer has a disability recognized by the Americans with Disabilities Act (ADA)1 based on the accessibility information (see e.g. col. 3, where the disability is person in wheelchair, limited vision, hearing impairment, etc.; col. 9, ln. 8-16, where the card transmits accommodation information, where the accommodation information includes data such as medical information, “information related to a disability, handicap, and/or impairment”; see col. 9, ln. 17-32, where the example of the system determining that the user has “limited vision”); and 
 	controlling the customer's mobile device via the short-range communication link to perform an SCO function in lieu of the SCO station responsive to determining that the customer has a disability recognized by the ADA (see e.g. col. 11, ln. 62—col. 12, ln. 7, where upon sending the accessibility information, the contactless card is controlled to, upon opening the ride-sharing app, send the request for a wheel-chair accessible vehicle to the application on the mobile device, which is part of a self-check out option for the user.  See where “the contactless card may be used to transmit information to applications executed on the mobile device.”).  
	The examiner notes that while each of the claim limitations are shown in Rule, that it isn’t quite clear as to whether the “controlling” limitation is shown in the same embodiment, or different embodiments.  The examiner notes that it would have been obvious to one of ordinary skill in the disabled individuals transaction art to simply combine the teachings in Rule to show that, indeed, the contactless card (or claimed mobile device) can be controlled to carry out SCO option upon receiving the disability information.  See teachings in Rule.
	However, to be clear, the examiner further refers to Burdugo at e.g. [0067] [0068] that it would have been obvious to one of ordinary skill in the disability transaction art at the time of filing to include the ability to, upon receiving disability information from a user device, to control the mobile device of the user to perform a SCO operation, as described in Burdugo at [0067-68], where this is performed in order to make it possible for specific disabled individuals to complete a SCO transaction.


With regard to claim 2, Rule further discloses where the short-range communications link is a BLUETOOTH link or a Near Field Communication (NFC) link (see col. 3, ln. 34-57).  

With regard to claim 3, Rule further discloses where when the short-range communications link is an NFC link, the method further comprises establishing a BLUETOOTH communication link with the customer's mobile device (see col. 3, ln. 34-57; see col. 6, ln. 25-30, “In some examples, a contactless card may be in wireless communication, for example NFC communication, with a secondary device.  In some embodiments, a contactless card may communicate with secondary device through other techniques including, but not limited to, Bluetooth, Bluetooth LE, satellite, WiFi, wired communications, and/or any combination of wireless and wired connections.”).  

With regard to claims 4 and 16, Rule further discloses where obtaining accessibility information about the customer comprises obtaining the customer's accessibility settings from the customer's mobile device via the short-range communications link (see e.g. col. 3, ln. 37-40).  

With regard to claims 5 and 17,  The method of claim 1 wherein obtaining accessibility information about the customer comprises: receiving information identifying the customer from the customer's mobile device; obtaining customer loyalty information associated with the customer based on the information identifying the customer; and determining that the customer has an ADA recognized disability based on the customer loyalty information associated with the customer (see e.g. col. 3, where the disability is person in wheelchair, limited vision, hearing impairment, etc.).  

With regard to claim 6, Rule further comprises selecting which SCO function is to be performed at the customer's mobile device in lieu of the SCO station ()see e.g. col. 11, ln. 62—col. 12, ln. 7, where upon sending the accessibility information, the contactless card is controlled to, upon opening the ride-sharing app, send the request for a wheel-chair accessible vehicle, which is part of a self-check out option for the user; see also the combination of Burdugo above).  

With regard to claims 7 and 18, Rule is silnet regarding the specifics of where the SCO function performed at the customer's mobile device comprises one or more of: 
	Therefore, it would have been obvious to one of ordinary skill in the disability transaction art at the time of filing to modify the teachings of Rule to include the ability to control the user device to perform functions to further complete the transaction(s), as shown in Burdugo at [0067-68]. 


With regard to claims 8 and 19, Rule further discloses where controlling the customer's mobile device to perform an SCO function in lieu of the SCO station comprises: generating a control message comprising a command that configures the customer's mobile device to perform the SCO function in lieu of the SCO station; and sending the control message to the customer's mobile device via the short-range communication link 

With regard to claim 9, Rule further discloses receiving, from the customer's mobile device, data produced by the SCO function performed at the customer's mobile device; processing the data produced by the SCO function performed at the customer's mobile device as part of checking out the customer (see e.g. col. 11, ln. 10-27, user device confirms that function is satisfactory, and processing the data as part of checkout).  

With regard to claim 10, Rule further discloses releasing the short-range communication link established with the customer's mobile device responsive to determining that the SCO process is complete (see e.g. claim 19, where when complete the customer walks away and the signal is released as the predetermined distance is exceeded).  

With regard to claims 11 and 20, Rule further discloses for each of a plurality of customers waiting in line2 to check out at a first SCO station, inserting information about the customer into a waiting queue for the first SCO station, wherein the information about the customer comprises: an identifier identifying the customer's mobile device; and a disability indicator indicating whether the customer has an ADA recognized disability; monitoring the waiting queue for the first SCO station to detect a predetermined event; transferring the information for one or more selected customers from the waiting queue for the first SCO station to a waiting queue for the second SCO station responsive to detecting the predetermined event; and sending a message to the mobile device of each of the one or more selected customers informing them to checkout at the second SCO station (under the claim’s broadest reasonable interpretation there is no queue discussed in Rule, so none of this claim is given patentable weight and Rule satisfies the limitations).  

With regard to claim 12, Rule further discloses wherein the one or more selected customers do not have an ADA recognized disability (as indicated above, there is no queue in the broadest reasonable interpretation and therefore none of this is given patentable weight).  

With regard to claim 13, Rule further discloses wherein the one or more selected customers have an ADA recognized disability (as indicated above, there is no queue in the broadest reasonable interpretation and therefore none of this is given patentable weight).  

With regard to claims 14 and 21, Rule further discloses wherein the predetermined event comprises: expiration of the timer associated with the first SCO queue; and/or the first SCO queue exceeding a maximum queue size (as indicated above, there is no queue in the broadest reasonable interpretation and therefore none of this is given patentable weight).

Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. 
The examiner has withdrawn the rejection under 35 USC 101 based on the amendment provided. 
The has withdrawn the previously-made rejections under 35 USC 112.  
The examiner has, in accordance with Applicant’s arguments, withdrawn the 112(f) claim interpretation. 
Applicant argues the following: 

    PNG
    media_image1.png
    248
    805
    media_image1.png
    Greyscale

The examiner respectfully disagrees.  In Rule, the claimed “customer’s mobile device” is the card.  The card is mobile, it’s a device, and user of the card has the card.  For this limitation, the examiner refers to Rule at see e.g. col. 11, ln. 62—col. 12, ln. 7, where upon sending the accessibility information, the contactless card is controlled to, upon opening the ride-sharing app, send the request for a wheel-chair accessible vehicle to the application on the mobile device, which is part of a self-check out option for the user.  See where “the contactless card may be used to transmit information to applications executed on the mobile device.”
 	The examiner notes that while each of the claim limitations are shown in Rule, that it isn’t quite clear as to whether the “controlling” limitation is shown in the same embodiment, or different embodiments.  The examiner notes that it would have been obvious to one of ordinary skill in the disabled individuals transaction art to simply combine the teachings in Rule to show that, indeed, the contactless card (or claimed mobile device) can be controlled to carry out SCO option upon receiving the disability information.  See teachings in Rule.
	However, to be clear, the examiner further refers to Burdugo at e.g. [0067] [0068] that it would have been obvious to one of ordinary skill in the disability transaction art at the time of filing to include the ability to, upon receiving disability information from a user device, to control the mobile device of the user to perform a SCO operation, as described in Burdugo at [0067-68], where this is performed in order to make it possible for specific disabled individuals to complete a SCO transaction.
	Therefore, it would have been obvious to one of ordinary skill in the disability transaction art at the time of filing to modify the teachings of Rule to include the ability to control the user 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes the claim language of “a disability recognized by the Americans with Disabilities Act (ADA).”  The examiner notes that the disability only has to be recognized by the ADA.  Firstly, this is intended use and not granted patentable weight.  Secondly, this is taught in the prior art.  Even though the prior art does not review the ADA and determine if the disability is listed in the ADA, these physical and mental impairments such as limited vision, etc. and “information related to a disability” and “medical information” of the impairment further satisfies this claim language.  
        2 Under the broadest reasonable interpretation there is no line and all of these limitations are not granted patentable weight.